I congratulate Mr. Miroslav Lajčák on his election to the presidency of the General Assembly at its seventy-second session. I am confident that under his able stewardship, the General Assembly — the main deliberative and policy-making organ of the United Nations — will see substantial development and advancement in addressing the many challenges that our Organization faces today.
I also congratulate His Excellency Mr. António Guterres on his appointment as the ninth Secretary- General. I assure him that his endeavour to make the United Nations an effective, relevant and august Organization has Malaysia’s fullest support and cooperation.
The theme of the Assembly’s seventy-second session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, is most relevant and timely as we work collectively and individually to achieve all 17 Sustainable Development Goals (SDGs) by 2030. That journey will not be easy. Some have even proposed that it should be the only focus for the entire international community — to strive towards ensuring our future survival in an inclusive manner. We must strengthen our resolve and fulfil our promise to each and every citizen of the world that no one will be left behind.
On that basis, Malaysia has always oriented its development agenda to accomplish that very promise. Sustainable development has been at the heart of Malaysia’s development approach since the 1970s. In 2009, the Malaysian Government launched its new economic model, which features three new goals: high income, inclusivity and sustainability. Those pursuits continue to resonate well with the three components of the 2030 Agenda for Sustainable Development — economic growth, social needs and environmental protection.
We have also adopted forward-looking development policies through the Eleventh Malaysia Plan, which spans the five years from 2016 to 2020, under the theme “Anchoring growth on people”. That development plan reaffirms the Malaysian Government’s commitment to a vision of growth anchored in the prosperity and well- being of its people, while protecting the environment and strengthening peace.
In July, Malaysia presented its voluntary national review at the High-level Political Forum on SDGs. The review, which reports the actions and measures taken by Malaysia to advance the implementation of the SDGs, is testimony to Malaysia’s continued commitment to achieving the 2030 Agenda. The Government of Malaysia strives to ensure that each and every Malaysian has an equitable share in the prosperity and wealth of the country and that no one is left behind.
Earlier this week, Malaysia joined other Member States in signing the Treaty on the Prohibition of Nuclear Weapons. We are convinced that the political and legal impact of the Treaty will steer the international community collectively towards the elimination of nuclear weapons and the maintenance of a world free of nuclear weapons. We were guided by the commitment of States to an instrument that is legally sound and feasible to implement, one that sends a powerful political message that nuclear weapons are categorically unacceptable.
Malaysia strongly believes in continuing to strengthen and enhance legislative and collective enforcement capabilities in confronting international security threats, particularly the proliferation of weapons of mass destruction and specifically to non-State actors. We remain steadfastly committed to our international obligations in the fields of disarmament and international security through various national, regional and international approaches.
In that connection, Malaysia reiterates its strong condemnation of the nuclear tests and missile launches of the Democratic People’s Republic of Korea, which seriously undermined the global disarmament and non-proliferation regime. Malaysia calls on the Democratic People’s Republic of Korea to refrain from conducting further nuclear tests and missile launches, to halt its nuclear and ballistic-missile programmes and to comply fully with its international obligations in the interests of the maintenance of international peace and security. Malaysia joins other nations in stressing the need for an immediate resumption of peaceful dialogue and negotiations among the relevant parties with a view to finding a durable solution to the long- standing conflict.
We are also seeing a convergence of new security threats emerging from irregular migration and transnational crime activities, which include terrorism, trafficking in persons, illicit drug trafficking, money- laundering and cybercrimes. The threats that we face today have an increasingly regional and international impact, affecting our economies and lives in ways that we have never experienced before. For that reason, Malaysia has made significant efforts to improve its legislation and enforcement capabilities by adopting a holistic approach to preventing and combating those heinous crimes.
Sadly, as we devote our attention to peace, a decent life and a sustainable planet, there are people in the world who are suffering from horrifying crimes against humanity. In the past few weeks, we have seen a recurrence of violence instigated by a delusional and desperate militant group of Rohingya in Rakhine state. However, the subsequent clearance operations by Myanmar have claimed countless innocent civilian lives and caused more than 400,000 Rohingya to flee their homes. The indiscriminate violence perpetrated against the Rohingya during those operations is of grave concern to Malaysia and others. Such atrocities have unleashed a full-scale humanitarian crisis that the world simply cannot ignore and must be compelled to act on.
If the current situation is not addressed judiciously, the desperate people of Rakhine state will become easy prey to recruitment by extremists, for which prolonged frustration, anger and deprivation provide a fertile breeding ground. Although the Myanmar Government has given its repeated assurances that it will implement measures to resolve the issue, the recent incidents of violence have not assuaged our concerns or assured us that effective safeguards are being put in place on the ground. I therefore call on the Government of Myanmar to end the violence, stop the destruction of life and property and allow immediate, unimpeded access for the delivery of humanitarian aid.
I would also like to take this opportunity to commend the Government of Bangladesh for all it has done in receiving almost half a million Rohingya refugees over the past three weeks. Sheltering such a huge number of refugees puts a strain on any country. Malaysia dispatched humanitarian aid to Bangladesh on 9 September and will do more. In the spirit of compassion and humanity, I call on the international community to support the humanitarian efforts in Bangladesh.
Our collective failure to find a solution to the Palestinian question is totally unacceptable. The situation in Palestine remains daunting and appalling as Israel continues to violate international law with its heavy-handed approach to the defenceless Palestinians. As Israel’s occupation of Palestinian territory marks its fiftieth year, we must continue to intensify our efforts to find a just and durable solution to the Palestinian question.
Malaysia reiterates that any action by Israel aimed at imposing its laws, jurisdiction and administration on the holy city of Jerusalem is illegal and totally unacceptable. We remain extremely concerned about the lack of accountability for the Israeli occupying forces and the ongoing blockade of Gaza and the resulting humanitarian crisis. We are extremely dismayed at the diminishing prospect of peaceful coexistence as Israel’s illegal settlement activities continue unabated.
The implementation of Security Council resolution 2334 (2016), adopted on 23 December 2016, remains a challenge. In that regard, Malaysia reiterates its support for the work of the Committee on the Exercise of the Inalienable Rights of the Palestinian People and its proactive approach regarding the need for a written quarterly report by the Secretary-General on the resolution’s implementation. We urge the international community, especially Member States, to continue to firmly support that vital call. If we continue to enable the resolution to be deliberately weakened in a shameless manner, rendering it unimplementable, we will be guilty of deconstructing any two-State solution.
Malaysia will continue to support the work of the United Nations Relief and Works Agency for Palestine Refugees in the Near East. The plight of some 5 million registered Palestine refugees must not be ignored. In view of the Agency’s weakening financial situation, we urge the international community to strengthen its commitment to providing it with financial and other relevant assistance.
In our fight against the scourge of violent extremism, Malaysia would like to reiterate the ongoing urgency of taking a moderate approach to countering the propagation of extremism and radicalization. To that end, Malaysia reiterates the call for a global movement of moderates that Prime Minister Najib Razak made in 2010, with the aim of dousing the flames of hatred and halting the influence of extreme and myopic ideas of intolerance, xenophobia and racial hatred, among others.
It is imperative that communities of different races, religions and cultures band together in seeking common peaceful aspirations and celebrating their diversity, rather than being influenced by and enticed into extremist traps. Malaysia therefore looks forward to bringing the initiative for a global movement of moderates to the United Nations through a draft resolution at this session. It is imperative that the voices of reason, tolerance and understanding drown out those that glorify the extremism that sows seeds of hatred among our communities.
If it is to carry out its arduous tasks, the United Nations cannot afford to stand still and remain idle. Since taking over the helm of the Organization, the Secretary-General, together with the Secretariat, has initiated various efforts to make it more efficient, effective, agile and fit for purpose. Malaysia commends the dynamic leadership of the Secretary-General through his various reform initiatives, which include reviewing the peace and security architecture and enhancing the overall development system and United Nations management reform, among others.
Malaysia is of the view that any major reform initiative that might include cost-cutting measures should not hamper or disrupt the Organization’s existing development efforts to achieve peace and a decent life for all. That includes peacekeeping operations, peacebuilding, and development programmes in developing countries, especially in countries in areas of conflict. I wish to express my delegation’s full cooperation, support and commitment to working closely with the Secretary-General, all Member States and various stakeholders towards implementing the reform initiatives.
Let us strengthen our resolve in fulfilling our collective responsibilities. i assure the Assembly of Malaysia’s continued support and commitment to the agenda of the United Nations and the work of the General Assembly.